DETAILED ACTION

Response to Arguments
Applicant's arguments filed 3/31/21 have been fully considered but they are not persuasive.
Regarding claims 1 and 17, Applicant focuses on Hobbs teaching processing module 402, the transceivers are the features of a remote unit, then concludes that Hobbs provide no details regarding characteristics of the radar-based sensor specifically.  The Examiner respectfully disagrees.  Hobbs discloses a sensor 304, among plurality features proximity, motion and ultrasonic sensor, the radar sensor 304 is specifically a radar-based sensor for detecting the presence of absence of sensed objects (par.036) within the coverage zone, which the sensor 304.  The radar sensor 304 can be externally (wirelessly) or internally (closed circuit) communicatively couple to the coverage zone remote unit 106 (par.037).  The remote unit 106 can includes any number of antenna elements (par.025, “any number of antenna elements” corresponding to antenna array).  As mentioned above, the radar sensor 304 detecting present or absent of mobile user devices (par.004 “mobile devices or other terminal devices”) by its closed-circuit cameras to capture image (par.070 “camera recording”).  The remote unit 106 comprising radar sensor 304 to adjust its power consumption (par.031 “low-power mode”) based on detecting present or absent user activities within its coverage zone (par.070 “the data indicative of terminal devices in a coverage can be used for controlling power).  

Regarding claim 14, Applicant argues that Hobbs fails to teach all features of claim 14.  The Examiner respectfully disagrees.  Unless the Applicant challenges the Examiner to search for obviousness, the Examiner standby the rejection Hobbs discloses the radar sensor 304 can be separated from the remote unit 106 (par.037).  Obviously, in order the radar sensor 304 being accidently kicking or stolen, it will screwed in, attaching, and mounting where it secured in places such as office buildings, convention halls, air ports, stadium, and the like (par.003).
Regarding claim 21, Applicant argues alleges that the proximity sensor 304 determines a distance between the detected users in the coverage and the radiating point.  That is Hobbs fails to teaching determining a distance between the detected users in the coverage and the radiating point.  The Examiner respectfully disagrees.  The radar sensor 304 detects present or absent of users in the coverage areas.  However, Hobbs including teaching a measurement receiver 202 to obtain a utilization metric associated with uplink traffic (par.044), where the utilization metric is based on the distance (par.044 “a proximity sensor”), if the utilization metric-a proximity sensor is greater that greater than the threshold utilization (largest distant), the remote unit is operate in a high-power mode (par.050).

Regarding claim 16, in the same filed invention to Hobbs, Silverstein discloses a smart device comprising image/video capture, occupancy sensor, one or more radios (par.0175).  Further, Silverstein cover’s Hobbs deficiencies of a cloud-computing system (par.053), a central server which gather all data from a particular place such user home (fig.1), allowing monitoring his or her occupancy remotely while he or her at a work or on vacation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 9-13, 15 and 17-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Hobbs (US Pub. 2017/0282069).
Regarding claim 1, Hobbs discloses a system, comprising: 
a central unit (par.030-031 “a power management subsystem 112”); 

a radar sensor communicatively coupled to the radiating point (par.036 “a radar-based sensor”) and configured to capture image data in the coverage zone (par.036 “detected activity in a coverage zone…..presence or absence of sensed objects or activities”, par.070 “closed-circuit cameras, camera recording”, capture image is inherently by camera) of the radiating point, wherein the radar sensor includes a plurality of transmitters and receivers coupled to an antenna array (par.025, par.038 “FPGA”); 
wherein one or more components of the system are configured to: determine user detection data for users in the coverage zone based on the image data captured by the radar sensor (par.036 “detected activity in a coverage zone…..presence or absence of sensed objects or activities”); and 
adjust power consumption of the radiating point based on the user detection data (par.031 “causes the remote unit 106c to operate in a low-power mode….subsequently increases or the utilization…..decreases….can rebalance the power consumption of the remote units”).  
Regarding claim 2, Hobbs discloses the radiating point is configured to autonomously adjust the power consumption of the radiating point based on the user 
Regarding claim 3, Hobbs discloses the central unit is configured to receive the image data or the user detection data from the radiating point and provide a control signal to the radiating point to adjust the power consumption of the radiating point (par.049 “a value of a threshold utilization can be determined”, par.050 “the process 500 involves configuring the DAS 102 for low-power operation….in a high-power mode….to consume a lower amount of power”).  
Regarding claim 4, Hobbs discloses the one or more components of the system are configured to adjust the power consumption of the radiating point by activating or deactivating (par.054 “the power consumed by a power amplifier 414 by powering downing down”) at least one power amplifier of the radiating point.  
Regarding claim 6, Hobbs discloses the radar sensor is configured to have approximately the same coverage area as the radiating point (par.070 “close-circuit cameras, camera recording….from a coverage zone”).  
Regarding claim 9, Hobbs discloses the user detection data includes a location of each detected user in the coverage area of the radiating point (par.069 “the unit 104 can determine from the location of the terminal device that the terminal device is near one or more coverage zones of the DAS 102”, par.067).  
Regarding claim 10, Hobbs discloses the system is configured to modify the transmission power of the radiating point based on the location of the detected users in the coverage area of the radiating point (par.048 “a utilization metric by sensing, 
Regarding claims 11 and 20, Hobbs discloses the central unit is further configured to dynamically allocate capacity to the radiating point based on the user detection data and other user detection data derived from image data captured by other radar sensors in coverage areas of different radiating points of the system (par.067-068 “one or more of the additional remote units”).  
Regarding claim 12, Hobbs discloses the central unit is configured to prioritize distributing capacity to the radiating point when the user detection data indicates that the number of users in the coverage zone of the radiating point is higher than a number of users in a second coverage zone (par.053 “reducing the number of transmitter antenna……determining that a previously unoccupied coverage zone has become occupied…… increase one or more of the number of transmitter antenna”).  
Regarding claim 13, Hobbs discloses the radar sensor is integrated into a housing of the radiating point (par.036 “the sensor 304 can be included in ……remote unit 106”).  
Regarding claim 15, Hobbs discloses the system comprises a distributed antenna system, wherein the central unit is a master unit (fig.1 element 104, par.022 “the unit 104 can be a master unit”), wherein the radiating point is a remote antenna unit (fig. 1 element 106a).  
Regarding claim 17, Hobbs discloses everything as claim 1 above.  More specifically, Hobbs discloses determining a number of users in a coverage (par.053 “reduce power consumption…..unoccupied coverage zone has become 
Regarding claim 18, Hobbs discloses adjusting power consumption of the radiating point based on the number of users in the coverage area of the radiating point comprises at least one of: 
activating at least one power amplifier of the radiating point when a user is in the coverage area of the radiating point (consideration is optional); 
deactivating the power amplifiers of the radiating point when no users are present in the coverage area of the radiating point (par.054 “the power consumed by a power amplifier 414 by powering downing down”, par.072 “during non-business hours”) at least one power amplifier of the radiating point; and 
adjusting a speed of internal fans of the radiating point based on a number of power amplifiers of the radiating point that are activated (consideration is optional).  
Regarding claim 19, Hobbs discloses waiting a predetermined delay period prior to deactivating the power amplifiers of the radiating point when no users are present in the coverage area of the radiating point (par.072 “a scheduling algorithm……during non-business hours”).  
Regarding claim 21, Hobbs discloses determining a position of detected users in the coverage area of the radiating point based on the image data captured by the radar sensor (par.070 “present in or absent…..closed-circuit cameras, camera recording”); determining a distance between the detected users in the coverage area and the radiating point (par.036 “a proximity sensor”); and adjusting power consumption of the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hobbs in view of Applicantion Admitted Prior Art (AAPA, US Pub. 2020/0305096)).
Regarding claim 7, Hobbs fails to teach the radar sensor is configured to operate in a non- interfering frequency range compared to an operating frequency range of the radiating point.  
AAPA discloses the radar sensor is configured to operate in a non- interfering frequency range compared to an operating frequency range of the radiating point (par.029 “radar sensors 122 includes the family of 3D imaging sensors that are commercially available from Vayyar Imaging Ltd…..configured to modify the operating frequency bands in order to avoid interfering with the remote antenna unit 104”, US Pub. 2020/0271771).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to modify the system of Hobbs with the above teaching of AAPA in order to provide the radar sensors can be configured to modify the operating frequency bands in order to avoid interfering with the remote antenna unit.
.  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hobbs.
Regarding claim 14, Hobbs discloses the radar sensor is near the radiating point and communicatively coupled to the radiating point (par.037 “the sensor 304 can be separate from the remote unit”).  Hobbs has not mention about the radar sensor is mounted. The Examiner takes an official notice that a radar sensor can be mounted is available at the time of the invention was made.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling the system of Hobbs teaching the radar sensor 304 can be separate from the remote unit 106, its can secure in place (attach, screw, mount) near the remote unit but also within the same coverage zone by .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hobbs in view of Silverstein (US Pub. 2017/0328997).
Regarding claim 16, Hobbs fails to disclose a cloud radio access network system, wherein the central unit is a controller, wherein the radiating point is a radio point.  
Silverstein discloses a cloud radio access network system, wherein the central unit is a controller, wherein the radiating point is a radio point (par.053, 065-066, a central server or a cloud-computing system”).  Therefore, it would have been obvious to .

Allowable Subject Matter
Regarding claim 5, Hobbs discloses “reducing the need to operate cooling fans. However, claim 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Rafael Perez-Gutierrez can be reached on 571-272-789915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 or mailed to:
Commisioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to
Customer Service Window
Randolph Building
401 Delany Street
Alexandria, VA 22314



	/TU X NGUYEN/           Primary Examiner, Art Unit 2642